Citation Nr: 0309355	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-03 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1983 to 
March 1984 and from March 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded to the RO in December 1998 and 
again in September 2000.  

In February 2003, the Board undertook additional development 
of the evidence pursuant to  67 Fed. Reg. 3099, 3104 (Jan. 
23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
necessary, the proper course of action is to remand the 
matter to the RO.  In the present case, the Board's 
development action resulted in an April 2003 VA examination 
with etiology opinion.  The veteran has not been furnished a 
copy of this new evidence and, as noted above, it now appears 
that the proper course of action is to return the case to the 
RO so that they can review the new evidence in the first 
instance.  However, in view of the following favorable 
decision, there is no resulting prejudice to the veteran by 
proceeding with appellate review at this time. 


FINDING OF FACT

The veteran's paranoid schizophrenia was first manifested 
during her active duty service.  




CONCLUSION OF LAW

Paranoid schizophrenia was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record reveals no complaints of, diagnosis of 
or treatment for mental disorders during the veteran's 
periods of active duty service.  The records further evidence 
the fact that during her second period of service, she was 
disciplined on several occasions for altercations with other 
soldiers or failure to obey orders.  

The post-service medical evidence of record demonstrates that 
the veteran has been diagnosed with several different mental 
disorders including delusions disorder, persecutory type 
(August 1997), paranoid schizophrenia (July and August 1997), 
psychotic disorder not otherwise specified, and schizotypal 
personality disorder with paranoid features (October 1997), 
formal thought disorder rule out schizophrenia and somatoform 
disorder not otherwise specified (January 1998), thought 
disorder rule out schizophrenia (June 1998), major depressive 
disorder with psychotic features (September 1998), and 
psychosis not otherwise specified (November 1998).  Beginning 
in 2000, the majority of the medical evidence reveals the 
veteran has been diagnosed with schizophrenia.

The Board notes here that one health care professional noted 
the possible presence of malingering (July 1997) and another 
actually diagnosed probable malingering and consider 
delusional disorder, persecutory type (May 1998).  

A Social Security Administration evaluation conducted in 
February 1999 resulted in a diagnosis of paranoid type 
schizophrenia.  

On VA examination in January 2000, a diagnosis of delusional 
paranoid disorder was made.  

A VA examination conducted in April 2003 resulted in a 
diagnosis of paranoid type schizophrenia.  Significantly, the 
examiner opined that it was more likely than not that the 
problems with discipline the veteran had during her second 
period of active duty "was the beginning of her current 
psychiatric disorder."  The Board notes this examination was 
based on a review of all the evidence of record.  This is the 
only competent evidence of record which attempts to determine 
the etiology of the veteran's schizophrenia.  

Questions regarding the etiology of a disorder are medical in 
nature and must be addressed by trained medical personnel.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Neither the 
veteran nor the Board is competent to address such questions.  
In the present case, a VA examiner has examined the veteran 
and reviewed the veteran's history.  Based on such 
examination and review, that examiner has opined that the 
veteran's current psychiatric disability was first manifested 
during her second period of active duty.  The Board finds 
this medical opinion to be persuasive and supported by the 
overall evidence of record.  

In view of the favorable determination in this appeal, the 
Board need not address the question of compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) or implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).


ORDER

Service connection for paranoid schizophrenia is warranted.  
The appeal is granted.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

